DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is  objected to because of the following informalities: Claim 3 in line 7 recites “..the portion” which should be “….the portion of the semiconductor layer” instead.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 lines 4 recites “a second interconnection layer” which should be  “a second interconnection layer of the plurality of second interconnection layers” instead.
Claims 6 & 8  objected to being dependent on claim 5.
Claim 8 lines 3-4 further recites  “and 32both the end portions are located outside an outermost interconnection layer of the plurality of first interconnection layers in the second direction” which  should be “and 32both the end portions are located outside an outermost first interconnection layer of the plurality of first interconnection layers in the second direction”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 in line 4 recites, “…,the interconnection layer…”. It is not clear whether it is referring to  “one interconnection layer of the plurality of interconnection layers” in line 3-4 or a different interconnection layer of the plurality of frist interconnection layers. Examiner is interpreting it  as “…,the one interconnection layer being close to…”.
Claim 4 in lines 4-5 recites, “…the interconnection layer…” . It is not clear whether it is referring to  “one interconnection layer of the plurality of interconnection layers ” in line 3-4 or a different interconnection layer of the plurality of frist interconnection layers. Examiner is interpreting it  as “…the one interconnection layer being located….. ”.
Claim 5 in lines 2-3 recites “a plurality of second interconnection layers next to the plurality of first interconnection layers in the third direction and arrayed in the second direction”. It is not clear if  “in the third direction” should be read with  “a plurality of second interconnection layers” OR “the plurality of first interconnection layers” OR the recitation should be read as “a plurality of second interconnection layers next to the plurality of first interconnection layers extending in the third direction and arrayed in the second direction” according to Figs. 1-2 of drawing . (similar to plurality of first interconnection layer in claim 1 recites as “a plurality of first interconnection layers extending……and arrayed.) Examiner is considering the last interpretation as above. 

Claims 6 & 8 are rejected being dependent on claim 5.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IGUCHI (US 2015/0060976 A1).

Regarding claim 1, IGUCHI discloses, 


    PNG
    media_image1.png
    696
    592
    media_image1.png
    Greyscale




A semiconductor storage device (Figs. 1-2, see annotation above) comprising: 
a plurality of first interconnection layers (word lines 21 on left side of Fig. 21 as shown) extending in a first direction (X) and 5arrayed in a second direction (Z) intersecting the first direction; 
a semiconductor layer (35 as marked which is part of pillar 30 , Fig. 2, para [0031]) extending in the second direction (Z) and facing the plurality of first interconnection layers in a third direction (Y, see Fig. 1) intersecting the first direction and the second direction; 
a first charge storage part (memory film 40 on left side of Fig. 21 as shown, para [0024]) between a first interconnection layer (21) and the 10semiconductor layer (35); 
a conductor (silicide 21s, Fig. 2, para [0029], para [0061]) extending in the second direction (Z) on an opposite side of the first charge storage part with respect to the semiconductor layer; 
and a connection portion (as marked) having a first end (left end) in contact with the semiconductor layer (35) and a second end (top right end) in contact with the conductor (21s).

Regarding claim 2, IGUCHI discloses the semiconductor storage device of claim 1 and further disclose,  further comprising an insulating layer (40 on right side of semiconductor layer 35 as marked. 40 comprising  41/43/45  made of insulating material, para [0033]) between the conductor (21s) and the semiconductor layer (35). 

Regarding claim 3, IGUCHI discloses the semiconductor storage device of claim 1 and further disclose, further comprising: 20a substrate (10, Fig. 1); and a first electrode (back gate layer 15, para [0019], Fig. 1) between the substrate (10) and one interconnection layer of the plurality of first interconnection layers (lowermost word line 21 closest to substrate in Z direction, Fig. 1), the interconnection layer being close to the substrate in the second direction; wherein the first end of the connection portion  is connected to a portion of the 25semiconductor layer (portion of 35 in contact with the connection portion as marked), and the portion faces the first electrode in the third direction (Y) (see Fig. 1).

Regarding claim 4, IGUCHI discloses the semiconductor storage device of claim 1 and further disclose, further comprising: a substrate (10, Fig. 1); and a second electrode (selector gate 27, para [0019]) on an opposite side of the substrate with respect to one 5interconnection layer of the plurality of first interconnection layers (uppermost word line 21) , the interconnection layer being located away from the substrate in the second direction (Z), wherein the first end of the connection portion is connected to a portion of the semiconductor layer (portion of 35 in contact with the connection portion as marked), and the portion faces the second electrode in the third direction (Y) (see in Fig. 1).
 
Regarding claim 5, IGUCHI discloses the semiconductor storage device of claim 1 and further disclose, 10further comprising: a plurality of second interconnection layers (word lines 21 on right as marked) next to the plurality of first interconnection layers in the third direction (Y, see Fig. 1) and arrayed in the second direction (Z); and a second charge storage part (40 on right as marked) between a second interconnection layer and the semiconductor layer.  

Regarding claim 6, IGUCHI discloses the semiconductor storage device of claim 5 and further disclose, further comprising: an insulator (40 as marked on right side of semiconductor layer 35) between the plurality of first interconnection layers and the plurality of second interconnection layers (as seen).  

Regarding claim 7, IGUCHI discloses the semiconductor storage device of claim 1 and further disclose, wherein a length of the conductor (21s, Fig. 2)  in the second direction (Z)  is shorter than a length of the semiconductor layer (35) in the second direction (Z).  

Regarding claim 8, IGUCHI discloses the semiconductor storage device of claim 5 and further disclose, wherein the conductor (21s) has both end portions, and 32 both the end portions are located outside an outermost  interconnection layer (uppermost 21 on left) of the plurality of first interconnection layers in the second direction (Z). 

Regarding claim 9, IGUCHI discloses the semiconductor storage device of claim 1 and further disclose, wherein 5the conductor is formed of polysilicon or crystalline silicon (21s converted to silicide from 21, ,para [0060],which is made of polysilicon, para [0029]).

Regarding claim 10, IGUCHI discloses the semiconductor storage device of claim 1 and further disclose, wherein a thickness of the conductor (21s) in the first direction (X) is larger than a thickness  of the semiconductor layer (35) in the first direction (X) (as seen in Fig. 2 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over IGUCHI and further in view of  Fujiwara et al. (US 2004/0251488 A1) in view of HUANG (US 6,255,160 B1).

Regarding claim 11, IGUCHI discloses the semiconductor storage device of claim 1  and further discloses wherein the conductor is ….semiconductor having an impurity (para [0028] says 21 may be polysilicon film doped with impurities in which case according to  para [0029]  silicided end portion 21s may be also made of the  polysilicon film doped with impurities i.e. silicided doped polysilicon 21s which  combines both doped polysilicon and metal).
But EGUCHI does not explicitly disclose, the doped impurities is  N-type and has a concentration of 1 x 1017 cm-3 to  1x1021 cm-3.
Meanwhile, Fujiwara discloses, the word line  WL maybe formed by  polycrystalline silicon doped with a p-type or an n-type impurity at a high concentration to make it conductive or a multilayer film of the doped polycrystalline silicon and the refractory metal silicide (para [0069].
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to form EGUCHI’s polysilicon layer 21/21s doped with n-type impurity at a high concentration, according to Fujiwara, in order to make it conductive, since it has been held that choosing from a finite number of identified, predictable solutions (such as n-type or p-type impurity to dope polysilicon of a word line to make it conductive), with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
EGUCHI & Fujiwara still does not explicitly disclose, the concentration is  1 x 1017 cm-3 to  1x1021 cm-3.
But Huang discloses, polysilicon layer 36 is doped to a concentration  between about 1.0 E 20 and 1.0 E 22 atoms cm-3 (Col. 7, lines 57-59).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to  form polysilicon 21/21s with n type-impurity concentration between about 1.0 E 20 and 1.0 E 22 atoms cm-3, according to Huang, in order to make it a high concentration doping to make polysilicon wordline conductive, as taught by Fujiwara.
EGUCHI, Fujiwara & Huang still does not explicitly disclose, the concentration is  1 x 1017 cm-3 to  1x1021 cm-3.
However, it is to be noted here that the claimed  range of 10 1 x 1017 cm-3 to  1x1021 cm-3 and the range 1.0 E 20 and 1.0 E 22 atoms cm-3 taught by Huang overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813